Thomas, J.
Whether upon the true construction of the deed of the plaintiff to Smith (the defendant’s grantor) it includes the Lindsey lot is the only question in the case. The land conveyed is first described by metes and bounds, and then by reference to the deeds and will by which the grantor obtained his title. If the first description is plain and unequivocal it should govern, though it is difficult to say that there is more than one •rule of construction that has not its exceptions; and that is, taking the whole instrument together, what does it mean ?
The description by metes and bounds in this deed is an impossible description. Its lines cannot be run. The parties agree upon the boundaries as marked upon the plan, extending from the point of beginning to the Kettle Point Road. Beyond this no way is open to the point of departure. The way indicated by the deed is “ northerly, bounded easterly by said road, until it comes to land of Tristam Burges.” There is no land of Burges in that direction until you have crossed the road leading from India Bridge to Warren, and when you have got there, there is no way of return. The deed invites us to ton and ran westerly, bounded northerly by land 'of said Burges, to the southeast corner of the acre lot. You cannot follow the line and reach the point proposed. The ingenuity of counsel hag *355not been able to thread the way. It is blocked by two right angles, and a part of the distance can have no land of Burges as the northern boundary.
It is a plain case of false demonstration. The scrivener evidently supposed that the land of Burges extended to the Kettle Point Road and included the Lindsey lot. He dearly had no idea that he was including it within the bounds of the grant.
Running the line to the southeasterly corner of the Lindsey lot, and then turning and running westerly, the lines meet and are welded outside of the land in controversy.
We turn to the other parts of the deed for relief, and find that in the plat of the Lyon farm, and the deeds and will under which the grantor held, the Lindsey lot was not included.
Looking at the whole instrument, and seeking for the intent of the parties by the best lights we have, we are satisfied the Lindsey lot did not pass by the deed of Ide to Smith. Parks v Loomis, 6 Gray, 467. Kendall v. Brown, 7 Gray, 210.

Judgment for the plaintiff